Title: From Benjamin Franklin to Richard Jackson, 20 September 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. Sept. 20. 1764
I receiv’d your Favour of June 30. but no Line by this Pacquet. Things are here as they have been for some time past: Except that the Proprietary Party begin to doubt the Success they promis’d themselves at the next Election. Mr. Allen has exerted himself in the House to persuade a Recall of the Petition, but as far as I can perceive, without the least Effect. The Bugbears he would frighten us with, are rather laught at. No Concessions, however, on the Part of the Proprietaries have yet been propos’d to us. This per Packet. I shall write you more fully by Budden, who sails on Sunday next. With great Respect, I am, Dear Sir, Your most obedient humble Servant
B Franklin
 
Addressed: To / Richard Jackson, Esqr / Inner Temple / London / via N. York / per Packet
Endorsed: from Phila: under Mr Franklin’s Cover to Alexr. Colden 20 Sept 1764 Benjn. Franklin Esqr.
